Citation Nr: 1817050	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-20 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for lumbosacral strain and degenerative disc disease (lumbosacral spine disability).

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right lower extremity.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1987 to December 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2018, the Veteran filed service connection claims for degenerative arthritis, alcohol abuse, stress, and hair loss, as well as an application to reopen a previously denied claim for hypertension.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

After reviewing the record, the Board finds that additional evidentiary development is necessary prior to final adjudication of the claims on appeal.  See 38 C.F.R. § 19.9.

Lumbosacral Spine Disability 

The Veteran contends that he is entitled to an increased disability rating for his lumbosacral spine disability.  On review, the Board finds that a remand is warranted, as the VA examination reports of record are inadequate in light of Correia v. McDonald, 28 Vet. App. 158 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017).

The Veteran was last afforded a VA examination of his lumbosacral spine in November 2016.  Notably, the United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, has held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia, 28 Vet. App. at 168.  On review, the November 2016 VA examination report includes only active range of motion findings and does not include range of motion findings for passive range of motion.  The report also does not specify whether the results are weight-bearing or nonweight-bearing.  No substantive explanation is provided as to why such testing was not performed.  Thus, under Correia and 38 C.F.R. § 4.59, a new examination is necessary.

An updated VA examination is also required pursuant to Sharp v. Shulkin.  In Sharp, the Court held that when conducting evaluations for musculoskeletal disabilities, VA examiners are obligated to inquire whether there are periods of flare-ups and, if the answer is yes, to state their "severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment."  Sharp, 29 Vet. App. at 34.  The Court further explained that, in the event an examination is not conducted during a flare-up, the "critical question" in assessing the adequacy of the examination was "whether the examiner was sufficiently informed of and conveyed any additional or increased symptoms and limitations experienced during flares."  Id. at 34 (quoting Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011)).

In this case, the Board notes that the Veteran reported flare ups of back pain during his November 2016 VA examination.  However, no estimates were provided regarding the severity, frequency, and duration of such episodes, to include loss of range of motion.  Subsequently, in an August 2017 letter, the Veteran indicated that his range of motion would have been "less than 30 degrees, and the combined range of motion would have been less than 120 degrees if measured during my flare ups."  On remand, the examiner is requested to comply with the Court's instructions in Sharp in light of the evidence discussed above.

Right Lower Extremity Radiculopathy

The Veteran also contends that he is entitled to a higher initial rating for right lower extremity radiculopathy.  Because this issue is inextricably intertwined with his claim for an increased rating for his lumbosacral spine disability, it must be remanded as well.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain outstanding VA medical records pertaining to the Veteran for the period from January 2018 to the present.

2.  Schedule the Veteran for a VA examination to ascertain the severity of his service-connected lumbosacral spine disability, to include associated right lower extremity radiculopathy.  The examiner should review the claims file.  After examining the Veteran and conducting any studies and/or tests deemed necessary (including range of motion testing, which would include pain on both active and passive motion and in weight-bearing and nonweight-bearing), the examiner should fully describe all symptomatology and functional deficits associated with these conditions.

The examiner is specifically asked to set forth the extent of any functional loss due to weakened movement, excess fatigability, incoordination, pain on use, swelling, deformity, or atrophy of disuse.

Any additional impairment on use or in connection with flare-ups should be described in terms of the degree of additional range of motion loss.  The examiner should elicit from the Veteran the severity, frequency, duration, or functional loss manifestations of his flare-ups.  (The examiner is also asked to discuss the Veteran's August 2017 letter in which he describes additional loss of range of motion during flare-ups.)  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  After completing all indicated development, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

